This appeal is from a final decree adjudicating Chapter 15890, Acts of 1933, to be unconstitutional and restraining the Comptroller from making any distribution of gas taxes thereunder. Chapter 15890 is a special Act relating to the distribution of the proceeds of the second gas tax in Gadsden County.
At the outset, we are reminded that subsequent to the decree appealed from the Legislature enacted Chapter 19278 and Chapter 19279, Acts of 1939. Both these Acts treat the same subject matter and provide a new and different method of allocating the proceeds of the second gas tax accruing to Gadsden County from that provided in Chapter 15890. Chapter 19279 is a general Act and is now the controlling law on the subject.
In this situation, the question raised on appeal became moot; so the judgment below is affirmed.
Affirmed.
WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.